Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 17, 2020

                                       No. 04-20-00011-CR

                                       Sylvia Ann HALL,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 2, Bexar County, Texas
                                   Trial Court No. 604034
                        Honorable Grace M. Uzomba, Judge Presiding


                                         ORDER
        Appellant’s brief was originally due by March 20, 2020 and was not filed. We notified
the pro se appellant of the deficiency on March 26, 2020. See TEX. R. APP. P. 38.8(b)(2). In that
notice, we cautioned appellant that if we did not receive an adequate response by April 6, 2020,
we would abate this appeal to the trial court for an abandonment hearing. See id. Neither the
brief nor a motion for extension of time to file the brief has been filed.

       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we ORDER this
appeal ABATED and ORDER the trial court to conduct a hearing to answer the following
questions:

       (1) Does appellant desire to prosecute her appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.

        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. However, since appellant is pro se, the trial court shall order appellant
to be present at the hearing in whatever format the trial court uses as a result of the COVID-19
pandemic.

       We further ORDER the trial court to notify this court of the date of the hearing within 5
days of the date the hearing is set. Finally, we ORDER the district clerk and court reporter to,
within 30 days of the date of the hearing, file a supplemental clerk’s and reporter’s records in this
court which shall include: (1) a transcription of the hearing and copies of any documentary
evidence admitted; (2) written findings of fact and conclusions of law; and (3) recommendations
addressing the above enumerated questions.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2020.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court